Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This is a second Non-Final Office Action is in response to Application Serial 16/154,170.  In response to the Examiner’s action dated June 09, 2021, Applicant amended claims 1, 3, 5, 6, 15, 16, 17, 19, and 20, withdrew claims 7-8, canceled claims 4 and 18 and added new claims 21-23. Claims 1-3, 5-17, 19-23 are pending in this application.   


Response to Amendment
Claims 1-3, 5-17, 19-23 are pending in this application. Claims 1, 3, 5, 6, 15, 16, 17, 19, and 20 are amended.  Claims 7-8 are withdrawn. Claims 4 and 18 are canceled. Claims 21-23 are new.

Regarding 35 U.S.C. 112 rejection.  Applicant’s arguments, see p. 20,  filed  November 04, 2021, with respect to the 35 U.S.C. 112 b have been fully considered and are persuasive.  The 35 U.S.C. 112b of claim 20 has been withdrawn. 

Applicant's arguments filed regarding 35 U.S.C 101 rejection have been fully considered but they are not persuasive.  The 35 U.S.C. 101 rejections of claims 1-3, 5-17, 19-23 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 35 U.S.C. 101 rejection, see below.

Applicant's arguments filed regarding 35 U.S.C 103 rejection have been fully considered but they are not persuasive.  The amended claims 1, 3, 5, 6, 15, 16, 17, 19, and 20 raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims 1-3, 5-17, 19-23 are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.


Response to Arguments

Rejections of Claims 1-3, 5,6, 15-17, 19 and 20 under 35 U.S.C. 101 
On pages 14- 16, Applicant asserts that the claims are directed to patent eligible subject matter because the claims are directed to a technical improvement in a technical field of transmitting job notifications to relevant users based on uploaded images. The claims are analogous to Example 42 of Subject Matter Eligibility … Example 42 recites "providing remote access to users over a network so any one of the users can update the information about the patient's condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users," "converting, by a content server, the non-standardized updated information into the standardized format," "storing the standardized updated information about the patient's condition in the collection of medical records in the standardized format," and "automatically generating a message containing the updated information about the patient's condition by the content server whenever updated information has been stored and "transmitting the message to all of the users over the computer network in real time, so that each user has immediate 

Examiner respectfully disagrees. The claims 1-3, 5, 6, 15-17, 19, and 20 are examined in light of the 2019 Revised PEG Guidance. The claims 1-3, 5, 6, 15-17, 19, and 20 are directed to a judicial exception under step 2A.  See 35 U.S.C. 101 rejection below. 



Applicant asserts that Because the Alleged Abstract Idea Is Integrated into a Practical Application Claims 1-3, 5, 6, 15-17, 19, and 20 integrate the alleged abstract idea into a practical application because the claims are directed to a technological improvement in the technical field of transmitting job notifications over the Internet. In the discussion of whether a claim is directed to patent-ineligible subject matter under 

Examiner respectfully disagrees. The claims 1-3, 5, 6, 15-17, 19, and 20 are examined in light of the 2019 Revised PEG Guidance. The claims 1-3, 5, 6, 15-17, 19, and 20  are integrated into a practical application under step 2A prong 2.   Examiner asserts the claims do not disclose a technical improvement.

Examiner respectfully disagrees with the Applicant’s assertion of “… the claims being directed to a technical improvement similar to Example 42 … the claims are directed to a non-conventional providing of customized job notifications to a user that has provided an image of credential materials (e.g., resume, licenses, etc.). As such, the image has to be converted from a first format into a second format in order for data to be extracted and used for transmitting a relevant job notification. …”. Examiner submits,  Example 42  discloses "converting, by a content server, the non-standardized updated information into the standardized format," "storing the standardized updated information about the patient's condition in the collection of medical records in the standardized format," and …  "transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information."  However, the , Applicant’s  application recites  “…  convert the image from an image format to a document in a text format; parse the document in the text format … extract data associated with the at least one term in the document, the data being stored as the user profile information; …”. The Applicant’s claims do not recite the standardization from an unstandardized format nor transmitting… in real -time so that each user has immediate access to up-to-date information….” Further, the specification does not indicate that the claims address a technological problem related to non-standardized document formats that is addressed by a technological improvement, and thus, the Applicant’s application does not disclose a technical improvement. Examiner points the Applicant to the application specification [024] –[025], [033] –[034] and [0062], particularly the sections requiring particular 

The claims 1-3, 5, 6, 15-17, 19, and 20 are rejected under 35 U.S.C 101, see rejection below.

On pages 19-20, Applicant asserts the claims Recite Several Additional Elements that Integrated The Alleged Abstract Idea Into A Practical Application  Applicant asserts that the claims recite several additional elements that integrate the alleged abstract idea into a practical application. For example, claim 1 recites at least "determin[ing] that the user profile information includes an image;" "convert[ing] the image from an image format to a document in a text format;" "pars[ing] the document in the text format;" "identify[ing], from the document, at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords;" "extract[ing] data associated with the at least one term in the document, the data being stored as user profile information;" and "transmit[ting] a notification to the  client device associated with the user account, the notification including a user interface component for accepting a request to fill at least one open shift of the at least the subset of the plurality of open shifts."  Applicant asserts that the above-recited additional elements impose meaningful limits on the alleged abstract idea. Additionally, the additional elements are related to the technical improvement in the field of transmitting  job notifications to a filtered set of users. Accordingly, the claims are directed to a technical solution for a technical related problem. For at least these reasons, Applicant respectfully requests that the rejection of claims 1-3, 5, 6, 15-17, 19, and 20 under 35 U.S.C. § 101 be withdrawn. 

Examiner respectfully disagrees. Examiner respectfully disagrees with the Applicant’s assertion of “… the claims being directed to a technical improvement similar to Example 42, see explanation above.

Regarding the Applicant asserts that the above-recited additional elements impose meaningful limits on the alleged abstract idea ,  for example  transmitting job 

Rejection of Claim 20 under 35 U.S.C. § 112 
On page 20, Applicant submits,  On page 3 of the Office Action, claim 20 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention. In rejecting claim 20, the Office Action (p. 3) alleges:  Claim 20 recites, " ... based at least on at least one of a previously received feedback of the respective user .... ". As currently recited, it is not clear whether the phrase "based at least in part on ... a previously received feedback ... " is intended to modify only the recitation of "an extra user experience not provided by the respective user" or each of the recited "an extra skill," "an extra specialty," and "an extra user experience not provided by the respective user." the limitation of the claims lack antecedent basis.  Applicant respectfully disagrees. However, in the interest of expediting prosecution, Applicant has amended claim 20 to clarify the limitation. Applicant respectfully requests that the rejection of claim 20 be withdrawn for at least this reason. 

Applicant' s amendments with respect to the pending 35 U.S.C. 112 b lack of antecedent basis for claim 20  have been fully considered and are persuasive.  The 35 U.S.C. 112b of claim 20 has been withdrawn.

However, regarding claim 20, Applicant is encouraged to positive recite the limitations of the claims rather than claim “an extra skill not provided by the respective user, and extra specialty not provided by the respective user.”

Claims 1, 2, 5, 6, 15, 16, and 20 Are Patentable over Bochaton
On page 21, Applicant traverses, on page 8 of the Office Action, claims 1, 2, 5, 6, 15, 16, and 20 have been rejected under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Bochaton (US Pub. 2018/0301218, hereinafter Bochaton). A claim is 

Examiner acknowledges the Applicant’s arguments. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Additionally, the amendments to claim 1, 5, 6, 15, 16, and 20  necessitate grounds for a new rejection.  Claim 2 is rejected using  Bochatan US 2018/0,301,218.

Claims 1, 2, 5, and 6 Are Patentable over the Prior Art Because Jersin Does Not Qualify as Prior Art 

Applicant traverses , “… Applicant respectfully submits that the above-cited references, either alone or in combination, fail to show or suggest ..,” the amended claim 1. Applicant traverses, “…  rejecting claim 4, the Office Action (p. 18) cites Bochaton, 
("Textify: Extracting Structured Text from Images", hereinafter "Agovic"), and Jersin et 
al. (US Pub. 2019/0197487, hereinafter "Jersin"). The Office Action (p. 18) concedes 
that Bochaton does not teach at least the above-emphasized elements of previously 
presented claim 4, in which the subject matter has been included into claim 1. 
Applicant asserts that Jersin is not prior art under 35 U.S.C § 103 because the 
effective filing date of Jersin is after the effective filing date of the present application. 
 Applicant points out that the effective filing date of Jersin is December 22, 2017. The effective filing date of the present non-provisional application is based on provisional application no. 62/570,159 for which the present application claims priority, which was filed October 10, 2017. Accordingly, Applicant asserts that Jersin cannot be cited against 

Examiner acknowledges the Applicant’s arguments.  Examiner agrees that Jersin is not prior art under 35 U.S.C § 103 , and thus, this office action is second non-final rejection applying Blisten (US 2019/0,065,614 A1) instead of Jersin.


IV. Claims 3 and 17 Are Patentable Over Bochaton and Agovic
Applicant submits, on page 18 of the Office Action, claims 4, 18 and 19 have been rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Bochaton in view of Agovic and further in view of Jersin. Claims 4 and 18 have been canceled, thereby rendering the rejections of claims 4 and 18 moot. Applicant respectfully requests that the rejection of claim 19 be withdrawn for at least the reason that claim 19 depends from claim 15.

Examiner acknowledges the Applicant’s arguments.  Examiner submits, claim 15 is amended and the amendments necessitate grounds for a new rejection. Claim 19 is dependent on claim 15. The claims 15 and 19 are evaluated in the 35 U.S.C. 103 rejection, see below.

 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-3, 5,6, 15-17, 19 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 ) recites “ … obtain user profile information of a user from … , the user profile information comprising contact information, skills information, experience information and credential information; determine that the user profile information includes an image; convert the image from an image format to a document in a text format; parse the document in the text format; identify, from the document, at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords; extract data associated with the at least one term in the document, the data being stored as the user profile information; automatically establish a connection … to automatically verify at least a portion of the data from the user profile information; [[and]] -2-upon verification, automatically establish a user account for the user to allow the user to be considered for a plurality of open shifts available via a plurality of healthcare workplaces; match the user account with at least a subset of the plurality of open shifts; and transmit a notification… , the notification including … accepting a request to fill at least one open shift of the at least the subset of the plurality of open shifts..”   Claims 1-3, 5-6  in view of the claim 1 limitations, are directed to the abstract idea of … obtain user profile information of a user from … comprising contact information, skills information, experience information and credential information; determine that the user profile information includes an image; convert the image from an image format to a document in a text format; parse the document in the text format; identify, from the document, at least one term associated with at least one predefined data field …; extract data associated with the at least one term in the document, the data being stored as the user profile information; … verify at least a portion of the data from the user profile information; [[and]] -2-upon verification, … establish a user account for the user to allow the user to be considered for a plurality of open shifts available via a plurality of healthcare workplaces; match the user account with at least a subset of the plurality of open shifts; and transmit a notification …, the notification including a user interface component for accepting a request to fill at least one open shift of the at least the subset of the plurality of open shifts. 

The claims (claim 15 ) recites “ A method, comprising: receiving, .. , a file from a respective client device of a user; determining, …, that the file includes an image; converting, …, the image from an image format to a document in a text format; parsing, …, the document in the text format; identifying, from the document via …, at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords; extracting, …, data associated with the at least one term in the document, the data being stored as user profile information; establishing, …, a plurality of user accounts associated with a plurality of users, the plurality of user accounts being established for consideration for a plurality of open shifts associated with a plurality of workplaces; matching, …, at least one user account with at least a subset of the plurality of open shifts, the at least one user account being associated with the user profile information; -10-generating, … a notification including a request to schedule at least one open shift of the at least the subset of the plurality of open shifts; transmitting…, the notification to … associated with the at least one user account; and scheduling, … a particular open shift with a particular user associated with … in response to receiving a selection of the request from … based at least in part on the notifications ...”   Claims  15-17, 19 – 23  in view of the claim limitations, are directed to the abstract idea of … obtain user profile information of a user from … comprising contact information, skills information, experience information and credential information; determine that the user profile information includes an image; convert the image … to …  a text format; parse the document in the text format; identify, …  at least one term associated with at least one predefined data field …; extract data associated with the at least one term …; … verify at least a portion of the data from the user profile information; [[and]] -2-upon verification, … establish a user account for the user to allow the user to be considered for a plurality of open shifts available via a plurality of healthcare workplaces; match the user account with at least a subset of the plurality of open shifts; and transmit a notification …, the notification including a user interface component for accepting a request to fill at least one open shift of the at least the subset of the plurality of open shifts. 


Each of these limitations are directed to analyzing a profile, establishing a user account, matching the user account to open shifts, and scheduling a particular open shift with a particular user …based at least in part on the notification, and thus, the claims are  directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are direct to certain methods of organizing human activity.  

Further the limitations of  convert the image … to …  a text format; parse the document in the text format; identify, …  at least one term associated with at least one predefined data field …; extract data associated with the at least one term in the document, .. are concepts performed in the human mind (including an observation, evaluation, judgement, opinion), and thus, the limitations of the claims are directed to the abstract grouping of mental processes.

 Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “ A system, comprising: at least one computing device; and a schedule management application executable in the at least one computing device, wherein when executed the schedule management application causes the at least one computing device to at least:”, “a series of user interfaces sequentially rendered on a client device”, “with a third-party device”, “to the client device associated with the user account”, “a user interface component for”, …” in claim 1;   “… the system the client device is a mobile device …”, in claim 2;  “… the system of claim 1, wherein, when executed, the schedule management application further causes the at least one computing device to at least … ”,  “ … a data store …”, in claim 3; “the system”, “a social media system”,  in claim 5; “the system”, “the series of user interfaces that are sequentially rendered” in claim 6;  “at least one computing device”, “a respective client device of a user”,   transmitting, via the at least one computing device, a particular client device”, in claim 15;  “via the at least one computing device”, “a series of user interfaces sequentially rendered on a respective client device”, “via the at least one computing device, a connection with a third-party device over a network;” in claim 16; “via the at least one computing device”, “a data store”,  in claim 17; “via the at least one computing device,” in claim 19;  “at least one computing device’’, in claim 20;  “at least one computing device”, “a machine learning model” in claim 21; “the machine learning model” in claim 22; “no additional elements” in claim 23;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea .  – See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the obtaining the profile information, identify … at least one key term,  transmit a notification, receiving user profile information, generating  a notification , these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

2-6, 16-20 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use   is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. 


 In addition, as noted above, with respect to the obtaining the profile information, identify … at least one key term,  transmit a notification, receiving user profile information, generating  a notification ,  these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g).

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Bochaton, et al. (US 2018/0301218 A1) at ([090]-[096], 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);  

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-3, 5,6, 16-17, 19 – 23 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-2-3, 5,6, 15-17, 19 – 23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 6, 15,16,17, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochaton (US 2018/0,301,218 A1) in view of Blisten (US 2019/0,065,614 A1).


Regarding Claim 1 (Currently Amended) 

A system, comprising: at least one computing device;

Bochaton [Figure 4], [Figure 6], [Figure 7]

and a schedule management application executable in the at least one computing device, wherein when executed the schedule management application causes the at least one computing device to at least: 

Bochaton [020] teaches a healthcare staffing platform . The platform may bring together healthcare providers with shifts that need to be filled, and nurses who may be able to fulfill that shift. The system allows healthcare professional to choose when they want to work. Bochaton [020],[023], [Figure 7]

obtain user profile information of a user from a series of user interfaces sequentially rendered on a client device, the user profile information comprising contact information, skills information, experience information and credential information;

Bochaton [029]  teaches the mobile application may display a progress dashboard  until the application is completed with a prompt to complete application via the online portal. The alternative, a user may sign up via the website by entering substantially the same information as in the mobile application. The website portal may be the central data and service repository for the users which includes account information, professional data and certifications, document storage, preferences, promotions, educational tools, job history, analytics and other information considered appropriate., Bochaton [029], [047],[Figure 4] 


(Bochaton teaches a dashboard of the online portal.   The pages of the online portal/ profile tabs are user sequentially rendered interfaces.)

Bochaton [033]-[034] teaches a profile tab for applicant information and a section regarding licenses and certifications., Bochaton [033]- [034].


Bochaton [092] teaches the applications preferably provide graphical user interfaces (GUIs) through which users may view and interact with subsystem components (or application in a mobile device).


Bochaton teaches:
determine that the user profile  information includes an image; 




Bochaton [043] teaches the mobile application may be able to accept photos of documents (e.g. license certificates) and securely auto-upload it to this area, e.g., depositing checks from a mobile application , Bochatan [042] –[043]

Although highly suggested Bochaton does not teach:
“…   convert the image from an image format to a document in a text format;  parse the document in the text format;  identify, from the document, at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords;  extract data associated with the at least one term in the document, the data being stored as the user profile information

Blisten teaches:

“…   convert the image from an image format to a document in a text format;  parse the document in the text format;  identify, from the document, at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords;  extract data associated with the at least one term in the document, the data being stored as the user profile information

Blisten [022] teaches the user may direct the client software to either capture or select metadata  from a digital image.; Blisten [023] teaches the analysis and metadata generation services may generate keywords and descriptions from the received image.; Blisten teaches the metadata may be organized  (e.g. keywords or descriptions). The servers may create an entity profile. Blisten [022] - [023], [041].

Bochaton teaches hiring where time and skills are of the essence. Blisten teaches  populating a website template with metadata generated from the digital image. It would have been obvious to combine prior to the effective filing date matching skills and certifications found from a resume, as taught by Bochaton,  with receive a set of metadata generated from the digital image, populate at least one content area in the website template, as taught by Blisten, to automatically link the captured data or the created website to other websites in order to populate those for the customer as well, Blisten [024].



automatically establish a connection with a third-party device to automatically verify at least a portion of the user profile information; 


Bochaton [063] The platform may provide an ability to synchronize with the calendar of the user, shared third party, etc, Bochaton [063],[088]

Bochaton [0089] teaches  online verification system may be used for licensure data obtained directly from the licensure systems of boards of nursing (third party) through frequent database updates.

Bochaton [0097] the platform may include mobile and website portal signup and a vetting system for credentials and compliance. Bochaton ,[097], [Figure 7].



and upon verification, automatically establish a user account for the user to allow the user to be considered for a plurality of open shifts available via a plurality of healthcare workplaces.  

Bochaton [014] teaches a user account creation.; Bochaton [051] teaches active status may occur when a user is placed in the aggregate work pool after application is verified. Active accounts are live and receive job notifications, alerts, emails, promotions, and continuing education offers.


Bochaton [0054] teaches healthcare providers may sign up for the service via the platform website.; Bachaton [097] teaches Once the job is confirmed by the hospital, i.e., when the candidate is chosen, the platform may automatically block the candidate's calendar, send them shift reminders and provide geo-tracking of the candidate to the job while enroute to the job., Bochaton  [054], [097],[Figure 7]





The system of claim 1, wherein the client device is a mobile device.  
	
Bochaton [013]  teaches a mobile signup for a field user mobile application of the smart healthcare system., Bochaton [013], [028], [Figure 3], [097], [Figure 7]



Regarding Claim 3, (Currently Amended) 

The system of claim 1, wherein, when executed, the schedule management application further causes the at least one computing device to at least: 

Bochaton [Figure 7]


and store the profile data in a data store with respect to the user account.  

Bochaton [010] teaches storing information about a least one employer and at least one staffing candidate by using a data storage subsystem component., Bochaton [009]-[010], 

Bochaton [029] teaches the website portal may be the central data and service repository for the users which includes account information, professional data and certifications, document storage, preferences, promotions, educational tools, job history, analytics and other information considered appropriate., Bochaton [029], [Figure 4]



Regarding Claim 4, (Canceled)



Regarding Claim 5, (Currently Amended) 

The system of claim 1, wherein obtaining the user profile information further comprises: establishing a connection with a social media system; 


Bochaton [028] teaches  the user can sign up with email address, or a Facebook or LinkedIn profile., Bochaton [028], [Figure 3], [Figure 7]
 

requesting the user profile information associated with a social media account of the user; 

Bochaton [028] teaches  the user can sign up with email address, or a Facebook or LinkedIn profile., Bochaton [028], [Figure 3], [Figure 7]


and receiving the user profile information associated with the social media account from the social media system.  

Bochaton [028] teaches  the user can sign up with email address, or a Facebook or LinkedIn profile., Bochaton [028], [Figure 3], [Figure 7]



Regarding Claim 6,  (Currently Amended) 

The system of claim 1, wherein the user accumulates one or more incentives in response to the user entering user profile information in at least a portion of the series of user interfaces are sequentially rendered.  

[Similar to claim 1],  Bachaton  [033]-[034], [092] and 
Bachaton [048] teaches at the outset, the account may be created. A progress email for applications in the initiated state with a dashboard snapshot may be sent every other day (for 7 days) to encourage users to complete the application in a timely manner. Specific.,Bachaton [047]- [048], [029]. Bachaton [091] teaches transmit information and incentives.


Regarding Claim- 7 - 14,  (Withdrawn) 



Regarding Claim 15, (Currently Amended) 

A method, comprising: receiving, via at least one computing device, a file from a respective client device of a user; determining, via the at least one computing device, that the file includes an image; 


Bochaton [043] teaches the mobile application may be able to accept photos of documents (e.g. license certificates) and securely auto-upload it to this area, e.g., depositing checks from a mobile application , Bochatan [042] –[043]

	Although highly suggested Bochatan does not explicitly teach:
“… converting, via the at least one computing device, the image from an image format to a document in a text format; parsing, via the at least one computing device, the document in the text format; identifying, from the document via the at least one computing device, at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords; extracting, via the at least one computing device, data associated with the at least one term in the document, the data being stored as user profile information; …”


Blisten teaches:

“… converting, via the at least one computing device, the image from an image format to a document in a text format; parsing, via the at least one computing device, the document in the text format; identifying, from the document via the at least one computing device, at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords; extracting, via the at least one computing device, data associated with the at least one term in the document, the data being stored as user profile information; …”
Blisten [022] teaches the user may direct the client software to either capture or select metadata  from a digital image.; Blisten [023] teaches the analysis and metadata generation services may generate keywords and descriptions from the received image.; Blisten teaches the metadata may be organized  (e.g. keywords or descriptions). The servers may create an entity profile. Blisten [022] - [023], [041].

Bochaton teaches hiring where time and skills are of the essence. Blisten teaches  populating a website template with metadata generated from the digital image. It would have been obvious to combine prior to the effective filing date matching skills and certifications found from a resume, as taught by Bochaton,  with receive a set of metadata generated from the digital image, populate at least one content area in the website template, as taught by Blisten, to automatically link the captured data or the created website to other websites in order to populate those for the customer as well, Blisten [024].


establishing, via the at least one computing device, a plurality of user accounts associated with a plurality of users, the plurality of user accounts being established for consideration for a plurality of open shifts associated with a plurality of workplaces; 

[similar to claim 1],  Bochaton [0097], [Figure 7].

Bochaton [024] teaches the user may open the mobile application, view and select jobs, and connect with an employer.; Bochaton [098] teaches he candidate may apply for a shift based on availability, facility profile, and rate, for example., Bochaton [098], [Figure 8]


matching, via the at least one computing device, at least one user account with at least a subset of the plurality of open shifts, the at least one user account being associated with the user profile information;  



Bochaton [019] teaches nurses have flexibility and visibility into shift requirements, which can result in just-intime fulfillment of shifts,

Bochaton [063] teaches scheduling information  such as the start date and time. Scheduling can be done up to a month in advance. Future phases may include booking a shift for nurses in the favorites list

Similar to above, Bochaton [029], [Figure 4]


generating, via the at least one computing device, a notification including a request to schedule at least one open shift of the at least the subset of the plurality of open shifts; 

Bochaton [0020] The staffing system is a transparent, efficient, and streamlined approach that revamps the healthcare contingent staffing model. The platform may bring together healthcare providers with shifts that need to be filled, and nurses who may be able to fulfill that shift. The system allows healthcare professionals to choose when they want to work, where they want to work, and for who they want to work, based on location, schedule, rate, among other criteria. Bochaton [0020], [063], [077]

transmitting, via the at least one computing device, the notification to at least one client device associated with the at least one user account; 

Bochaton [021] teaches matched nurses may be notified via a mobile application and can choose a posted job to accept a shift., Bochaton [021], [078], [Figure 7]

Bochaton  [098] teaches A candidate may, in step (2), receive an instant notification on a mobile application based on the candidate's credentials, qualifications and work preferences for a job opening, Bichaton [098], [Figure 8].

and scheduling, via the at least one computing device, a particular open shift with a particular user associated with a particular client device in response to receiving a selection of the request from the particular client device based at least in part on the notification. 

Bochatan  [024] teaches once the agreement has been reached, and the rate is accepted, the completion notification may be sent to the employer. Subsequently, the user may check-in and the shift may commence, Bochatan ,[020], [024], [Figure 7]

Bochaton [098] teaches candidate may, in step (2), receive an instant notification on a mobile application based on the candidate's credentials, qualifications and work preferences. The candidate may apply for a shift based on availability, facility profile, and rate. Bochaton [097], [098], [Figure 8]



Regarding Claim 16,  (Currently Amended) 

The method of claim 15, wherein establishing the plurality of user accounts comprises: for individual user accounts of the plurality of user accounts, obtaining, via the at least one computing device, the user profile information of a respective user from a series of user interfaces sequentially rendered on a respective client device, the user profile information comprising at least one of contact information, skills information, experience information, and credential information; 

[Similar to claim 1]

establishing, via the at least one computing device, a connection with a third-party device over a network; 

[similar to claim 1]

and  verifying, via the at least one computing device, an accuracy of the user profile information in response to data received via the third-party device.  

[Similar to claim 1]



Regarding Claim 17, (Currently Amended) 

The method of claim 16, wherein obtaining the user profile information further comprises:  storing, via the at least one computing device, the user profile information in a data store with respect to the at least one user account. 

[Similar to  claim 3],  Bochaton [029], [Figure 4]


Regarding Claim 20,  (Currently Amended) 

The method of claim 16, further comprising identifying, via the at least one computing device,  at least one of an extra skill not provided by the respective user, an extra specialty not provided by the respective user , or an extra user experience not provided by the respective user based at least in part on a previously received feedback of the respective user.

Bochaton [098] teaches screening the candidate credentials for a hiring decision and Bochaton teaches rating the nurse (feedback) Bochaton [084],[098][Figure 8]

	Bochaton [063] teaches a nurses favorite list .


Bochatan teaches a logical mapping to certifying bodies and associated licenses or certifications may be required. The skills checklist, required by hospital hiring managers, may be an important tool used to help match a user to an ideal assignment. Skills checklists often incorporate the needed certifications for the jobs required., Bochatan [034]. Bochatan teaches in terms of additional certifications, the skills checklist section may provide a list of self-assessment forms. These skills checklists may give an overview of nursing experience and 

(Bochatan teaches a self assessment forms, the data of the self assessment is data enables the skills that are not explicitly listed in the check list to be assessed, and thus, Bochatan teaches extra skill not provided by the user. 

Bochatan teaches  matching of tag words from job description and resume strings are another method of matching skills not provided by the user filling out a checklist. )




Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochaton (US 2018/0,301,218 A1) in view of Blisten (US 2019/0,065,614 A1) and in further view of McConnell (US 2014/0,278,821) 


Regarding Claim 19,  (Currently Amended) 

Bochaton teaches:
The method of claim 15, further comprising: generating, via the at least one computing device,  a respective score [[the]] individual user accounts, the respective score being based at least in part on at least one of: one or more skills, one or more specialties, user experience, a certification level, at least one user preference, at least one employer preference, a type of workplace associated with the at least one open shift, a distance between a user location and a workplace location, or a respective calendar associated with the individual user accounts; ranking, via the at least one computing device, the plurality of user accounts according to the … .


Batchon teaches [074] Once matching profiles with valid licenses are found, job notifications may be sent to the user. Bochaton [098] teaches managing a professional engagement resulting from the produced match by a workflow management component , wherein the data analytics component that produces the match., Bochaton [008],[098], [claim 8]

(Bochaton teaches matching profiles to jobs. A match is a respective score.)

Bochaton [075] teaches the GPS location of the user may be used to locate matching jobs in the location vicinity of 100 miles radius. The user can add specific health care providers to the `favorites` list and opt to receive notifications only from favorites.

Bochaton [080] teaches the health care provider may be able to authorize the job/shift, referred to as the transaction negotiation.


 Bochaton [084] teaches rating nurses from one-star to five star from the lowest to the highest. Bochaton [084].; Bochatan teaches jobs can also be prioritized for certain groups in a certain order so that notifications sent to the priority group may take precedence over other groups., Bochatan [059]


Although highly suggested, Bochaton does not explicitly teach:
“…. and respective score, ….”

McConnell teaches teaches:  

“and ranking, …. according to the respective score….”

McConnell teaches user profile management system 202 includes weighting engine 220 which may be an application or process implemented on at least one server and configured to assign a weight, rank, or score to each piece of information or data for each identified skill. McConnell [076 ]
.


Claim 21 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochaton (US 2018/0,301,218 A1) in view of Blisten (US 2019/0,065,614 A1) and in further view of Tanaka (US 2016/0342929 A1)


Regarding Claim 21. (New) 

The method of claim 16, further comprising: determining, via the at least one computing device, a date for staffing needs; determining, via the at least one computing device, a plurality of factors associated with the date for staffing needs;  … via the at least one computing device, a quantity of staff needed for the date for staffing needs based at least in part on providing the plurality of factors …

Bochaton teaches a decision support tool to assist decision-making in the field of temporary staffing for any type of short term specialist hiring where time and skill match are of the essence., Bochaton [abstract]; Bochaton teaches An employer may use the system to post a job opening. The job post may include the description, the pay rate, the start date, the total required job duration and the location of the facility., Bochatan [Figure 2], [026] 

Bochaton teaches the scheduling information may provide start date and time. Scheduling can be done up to a month in advance., Bochaton [063]


Although highly suggested, Bochatan does not explicitly teach: 
“… and predicting,  … as input to a machine learning model...”  

Ano teaches:
“”… and predicting,  … as input to a machine learning model…”  

Tanaka teaches forecasting and optimizing scheduling human resources using linear programming and other machine learning techniques,  Tanaka [003]

Bochaton teaches hiring where time and skills are of the essence. Tanaka teaches forecasting and optimizing scheduling human resources. It would have been obvious to combine prior to the effective filing date matching job need dates , as taught by Bochaton,  with machine learning, as taught by  Tanaka, to ensure an efficient staff scheduling, Tanaka [015].




Regarding Claim 22, (New) 

Although highly suggested, Bochaton does not explicitly teach:

“… wherein the machine learning model is trained based at least in part on historical data associated with the date from a previous year.  …”

Tanaka teaches 
“… The method of claim 21, wherein the machine learning model is trained based at least in part on historical data associated with the date from a previous year …” 

Tanaka teaches by examining statistical correlations from historical data or by proactively running simulation, Tanaka [042] and Tanaka teaches forecasting and optimizing scheduling human resources using linear programming and other machine learning techniques,  Tanaka [003]

Bochaton teaches hiring where time and skills are of the essence. Tanaka teaches forecasting and optimizing scheduling human resources. It would have been obvious to combine prior to the effective filing date matching job need dates , as .



Claim 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochaton (US 2018/0,301,218 A1) in view of Blisten (US 2019/0,065,614 A1) and in further view of Ano (US 2006/0,095,315 A1)


Regarding Claim 23, (New) 

Although highly suggested, Bochaton does not explicitly teach:

“…  wherein the historical data comprises at least one of a quantity of worker cancellations for the date from the previous year and past weather patterns for the date from the previous year…”

Ano  teaches:
“… historical data comprises at least one of a quantity of worker cancellations for the date from the previous year and past weather patterns for the date from the previous year.

Ano teaches absence trends and a supervisor can look for causes of high absenteeism, ( flu, hurricane, etc.) and natural disasters, Tanaka [048], [Figure 4], [072].


Bochaton teaches hiring where time and skills are of the essence. Ano teaches tracking absence trends. It would have been obvious to combine prior to the effective filing date matching job need dates, as taught by Bochaton,  with absence trends, as taught by  Ano, to enforcing the disciplinary procedure within a group having a high absentee rate, Ano [048].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623